Citation Nr: 9935177	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hair loss on the 
ankles secondary to friction.  

2.  Entitlement to service connection for rhino-sinusitis.

3.  Entitlement to service connection for photophobia.  

4.  The propriety of the initial 10 percent rating for 
residuals of a left knee injury.  

5.  The propriety of the initial noncompensable rating for 
residuals of a right knee injury. 

6.  The propriety of the initial noncompensable rating for a 
right tibial mass.  

7.  The propriety of the initial noncompensable rating for 
mild dermatitis of the hands and feet.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1993 to 
July 1996.  There are also indications in the claims folder 
that he had active military service from July 1992 to 
December 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims seeking entitlement to service connection for hair 
loss on the ankles secondary to friction, entitlement to 
service connection for a history of rhino sinusitis, and 
entitlement to service connection for photophobia.  

By the December 1996 rating decision, the RO also granted the 
veteran entitlement to service connection for residuals of a 
right tibial mass, entitlement to service connection for 
residuals of a left knee injury, entitlement to service 
connection for residuals of a right knee injury, and 
entitlement to service connection for mild dermatitis of the 
hands and feet.  The RO assigned initial noncompensable 
evaluations for all four service-connected disabilities.  By 
a March 1999 rating decision, the RO increased the veteran's 
initial rating for residuals of a left knee injury to 10 
percent.  

The veteran was scheduled for a hearing before a traveling 
member of the Board on June 16, 1998, but did not report for 
such hearing.  

The veteran's claims of entitlement to service connection for 
hair loss on the ankles secondary to friction, for rhino-
sinusitis, and for photophobia will be addressed in the 
REMAND portion of this document.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence from July 6, 1996, to the present, 
the veteran has had moderate subluxation of the left knee, 
but has not had severe subluxation or severe lateral 
instability.  

3.  Based on the evidence from July 6, 1996, to the present, 
the veteran has not had arthritis of the left knee or 
limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  Even with pain, weakened movement, 
excess fatigability, and incoordination considered, even 
during flare-ups, the veteran's limitation of function has 
not been the equivalent of limitation of flexion to 15 
degrees or limitation of extension to 20 degrees. 

4.  Based on the evidence from July 6, 1996, to the present, 
the veteran has not had subluxation or lateral instability of 
the right knee.  

5.  With regard to the service-connected right knee, based on 
the evidence from July 6, 1996, to the present, with pain, 
weakened movement, excess fatigability, and incoordination 
considered, especially during flare-ups, the veteran has had 
the equivalent of limitation of flexion to 60 degrees, and 
limitation of extension to 5 degrees, but no more.

6.  As a result of the service-connected right tibial mass, 
based on the evidence from July 6, 1996, to the present, with 
pain, weakened movement, excess fatigability, and 
incoordination considered, especially during flare-ups, the 
veteran has had limitation of function of the right ankle 
that is the equivalent to moderate limitation of motion.  



7.  Based on the evidence from July 6, 1996, to the present, 
the veteran's mild dermatitis of the hands and feet is 
manifested by exfoliation and itching; it is not manifested 
by exudation or itching constant, extensive lesions, or 
marked disfigurement.  


CONCLUSIONS OF LAW

1.  An initial rating of 20 percent for residuals of a left 
knee injury for the period from July 6, 1996, to the present 
is appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 
38 C.F.R. §§  3.321 (b) (1), 4.40, 4.45, 4.71(a), Part 4, 
Diagnostic Codes 5256, 5257, 5260, 5261 (1999).

2.  The requirements for a compensable rating for residuals 
of a right knee injury for any point during the period from 
July 6, 1996, to the present are not met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § § 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Codes 5256, 5257, 5260, 5261 (1999).

3.  An initial rating of 10 percent for right tibial mass is 
appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71(a), Plate II, Diagnostic Code 5271 
(1999).

4.  An initial rating of 10 percent for mild dermatitis of 
the hands and feet for the period from July 6, 1996, to the 
present is appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was treated for 
bilateral knee pain as well as for a bony mass on his right 
leg.  

The veteran was afforded a VA general medical examination in 
October 1996.  Regarding his skin, the veteran indicated that 
since 1992 he had an intermittent pruritic rash on the dorsum 
of his bilateral hands and feet for which an ointment had 
been used which cleared the feet.  The veteran stated, 
however, that he still had lesions on the dorsum of the right 
hand.  The veteran stated that they were "symptomatic except 
for itching."  The examiner stated the veteran had 3 
slightly raised papular lesions, 1-2 mm., which were hardly 
visible, and were present over the volar surface of the right 
first metacarpal areas which showed no evidence of active 
inflammation or drainage.  The examiner stated that the 
veteran's skin was otherwise entirely within normal limits.  
Regarding his knees, the veteran stated that he had daily 
pain requiring medication on average of every other day, but 
that no specific treatment had been given.  The examiner 
stated that the veteran's knees were entirely within normal 
limits with no swelling, tenderness, deformity, limitation of 
motion, crepitus, or apparent dysfunction.  Regarding the 
right tibial mass, examination showed a 0.3" tender, firm 
mass on the medial aspect of the right tibia approximately 
1.5" above the medial malleolus.  The lesion was 
asymptomatic except when pressure was applied.  The ankle 
joint examination was entirely within normal limits.  The 
veteran could toe/heel/hop/squat/bear weight on each leg 
without evidence of right tibial or knee pain.  Diagnoses 
were mild dermatitis of the feet and hands, residual 
bilateral knee injury without x-ray evidence of disease, 
right tibial mass with normal bone scan findings without x-
ray evidence of disease.  

The veteran underwent an x-ray by the VA in October 1996 of 
his right ankle.  An x-ray report indicates that no fracture 
or other acute bony abnormality was seen.  Impression was 
negative right ankle.  

The veteran underwent an x-ray by the VA in October 1996 of 
both of his knees.  An x-ray report indicates that no 
fracture or other acute bone or joint abnormality was seen.  
The report indicated that there was a probable bone island in 
the proximal right tibia.  Impression was that no acute 
abnormality was seen in the knees.  

In the veteran's March 1997 Notice of Disagreement, he stated 
that because of his right tibial mass and the residuals of 
his right and left knee injuries, that it was hard for him to 
pose, stand, kneel, and sit in certain positions.  He stated 
that he had some long days on his feet, which ended in long, 
painful nights.  Regarding his dermatitis, the veteran stated 
that it hurt his customer service at the restaurant, and that 
some of the customers were disgusted by the appearance of his 
hands.  He stated that it also posed a health risk by the 
local health inspector.  

The veteran was seen at the VA Medical Center for his skin in 
May 1997.  He stated that he had hand/feet dermatitis since 
1993 and was using Jergens lotion.  He also described 
recurring eruptions of the neck.  Examination showed that the 
veteran had hyperpigmented patches of the neck with very 
minimal scaling and erythema with scaling of the feet, and 
eczematous patches of the metacarpophalangeal joints.  
Assessment was dyshidrotic eczema with tinea pedis and 
possible tinea versicolor in resolving stage vs. nummular 
eczema.  Lidex cream was recommended for the hands and 
"clotrimazole" cream was recommended for the feet.  

In the veteran's June 1997 Substantive Appeal, he asserted 
that he had extensive lesions and marked disfigurations on 
his hands and feet, with constant itching.  He stated that it 
affected his being hired for many acting and modeling jobs.  
Regarding his right tibial mass, the veteran described this 
as a deformity.  He indicated that he had pains when he 
walked, jogged, and ran.  He indicated that it affected his 
ankle which was a major joint.  Regarding his knees, the 
veteran stated that both of his knees ached, hurt, and he got 
terrible fatigue.  He asserted that running, jogging and 
walking hurt his knees.  He indicated that he had difficulty 
with sitting, standing, and carrying boxes.  He stated that 
as an actor, model, and restaurant manager his everyday 
performance was affected.  He indicated he had to drive over 
75 miles a day, which put a lot of stress on his knees.

The veteran underwent a VA examination for his skin in 
February 1999.  The examiner stated that he reviewed the 
claims folder.  Regarding dermatitis of the right hand, the 
examiner stated that the upper layers of skin around the 
third joint of the index finger were inflamed.  The examiner 
commented that the veteran was in mid cycle of an outbreak at 
this evaluation.  The skin was thick, dark pink, scaly with 
healing scabs.  The veteran stated that the cycle began with 
inflammation, blisters, redness, occasional swelling, 
itching, oozing, scabbing, and scaling.  The veteran stated 
that each outbreak lasted for about six weeks, and that he 
was about two weeks before the beginning of the next cycle.  
The palm of the hands and fingers were very dry.  

Regarding dermatitis of the left hand, the examiner commented 
that there were no symptoms observed.  The skin covering of 
the third joint of each finger appeared to have darker 
pigmented skin when compared to the rest of the skin on the 
hand.  The veteran stated that he had outbreaks of dermatitis 
on the left hand approximately three times a year.  He stated 
that the cycle was shorter and the symptoms were less severe, 
involving the third joint of the left index finger.  

Regarding dermatitis of the feet, the examiner commented that 
the veteran had an excoriated area between the fourth and 
fifth toes on both feet with minimal amount of exfoliation 
noted.  There were not other areas of involvement visualized.  
The dermatitis did not cover an extensive area of the skin.  
There was a 6 cm x 3 cm. patch on the third joint of the 
index finger, right hand.  There was approximately a 2 cm. 
excoriated area between the fourth and fifth toes of each 
foot.  

The examiner commented that the veteran experienced mild 
exfoliation in the areas described above on both hands and 
feet.  The veteran complained of itching during the time 
period when the small blisters appeared.  He did not complain 
of itching in the infected areas of his feet.  He complained 
of clear drainage from the blisters.  The dermatitis was not 
manifested by extensive lesions.  The veteran's dermatitis 
was not markedly disfiguring.  Dyshidrotic eczema was not 
analogous to exudation.  

The veteran underwent a VA orthopedic examination in February 
1999.  The veteran described working in restaurant management 
for two years.  The veteran stated that he had been on and 
off nonsteroidal anti-inflammation medication for his left 
knee with some relief, but no definite resolution of his 
complaints.  He stated that had felt discomfort and pain in 
the right knee since 1993 which had progressed in the last 
couple of years.  He denied any physical therapy treatment or 
any medication other than Tylenol at the moment.  He did not 
remember if it was a MRI or CAT scan back in 1996.  

He described that his left knee pain was like a pressure that 
was associated to a locking sensation once in a while 
depending on the activity.  There was also pain in the back 
of his knee which was associated directly with the pain.  In 
regard to the right knee pain, he described it as pressure on 
the medial aspect associated to once in a while to a pop.  
Activities that aggravated his pain included continuous 
sitting for a long time with his legs crossed.  Any lifting 
or squatting aggravated the pain.  He stated that he felt 
relief with rest.  He denied any paresthesias.  He denied any 
numbness of the lower extremities.  

Examination showed that the veteran was not in any acute 
distress at the time of the examination.  No muscular atrophy 
was observed.  No effusion or bony abnormalities or patellar 
dislocations were observed.  On palpation there was a 
positive joint line tenderness on the medial aspect of the 
left knee.  Range of motion of the knees bilaterally showed 
extension of 0 degrees and 135 degrees of flexion.  Muscle 
strength of the quads, hamstrings, dorsiflexors, and plantar 
flexors was 5/5 bilaterally.  Sensation was intact.  Deep 
tendon reflexes were 2+ and symmetric at the knees and ankle.  
McMurray was positive on the left side of the medial side.  
Apley test was positive for the medial side of the left knee.  
There was increased laxity on the medial collateral ligament 
of the left side when compared to the right side.  Anterior 
and posterior drawer signs were negative bilaterally.  
Impression was right tibial mass with no evidence of 
limitation in motion or function; left knee injury with 
increased laxity on the medial collateral ligament with 
moderate severity; and right knee injury, with no clinical 
evidence of limitation in motion.  

In response to the Remand questions, the examiner stated that 
flexion was 35 degrees bilaterally, and extension was 0 
degrees bilaterally.  There was increased laxity on the 
medial collateral ligament of the left side of the left knee 
of a moderate severity.  Range of motion of the right ankle 
was plantar flexion of 45 degrees, dorsiflexion of 20 
degrees; eversion of 20 degrees; and inversion of 30 degrees.  
The examiner stated that answering whether there was marked 
or moderate limitation of motion of the right ankle was not 
applicable.  The veteran stated that pain in the left knee 
was like pressure that was associated to a locking sensation 
once in awhile depending on activity with radiating pain 
behind the knee.  In the right knee, there was pressure 
experienced on the medial aspect once in a while to a 
"pop."  Activities that exacerbated symptoms included 
sitting or standing for long period of time, as well any 
lifting or squatting.  The examiner stated that the DeLuca 
statement was applicable.  The examiner stated that any 
weakness, fatigue, or incoordination was noted at the exam.  
The examiner stated that with flare-ups, the veteran might 
have decreased range of motion, but stated that this could 
not be quantified without further examining the veteran.  


Analysis

Relevant general laws and regulations

The veteran claims that the initial 10 percent rating 
assigned for residuals of a right knee injury as well as the 
initial noncompensable ratings assigned for his service-
connected right tibial mass, residuals of a right knee 
injury, and mild dermatis of the hands and feet were not 
proper.  These claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for residuals of a 
left knee injury, as well as the initial noncompensable 
ratings assigned following the grant of service connection 
for a right tibial mass, residuals of a right knee injury, 
and mild dermatitis of the hands and feet.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
did consider all of the evidence following the grant of 
service connection, so the veteran's claims are in 
appropriate appellate status.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  


Relevant regulations regarding the veteran's knees

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis of the knee in flexion 
between 10 and 20 degrees, then a 40 percent rating is 
assigned.  When there is ankylosis of the knee, but with a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (1999).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (1999).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (1999).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (1999).  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 
5262 (1999).


The propriety of the initial 10 percent rating for residuals 
of a left knee injury.

As will be described below, the evidence shows that the 
veteran's initial 10 percent rating for his residuals of a 
left knee injury was not proper, and that it should be 
increased to 20 percent disabling.  The evidence shows that 
for the period from July 6, 1996, to the present, the veteran 
has had the equivalent of moderate subluxation under 
Diagnostic Code 5257.

The veteran's disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, 
for other impairments of the knee.  In order for the veteran 
to obtain a higher initial rating of 20 percent under 
Diagnostic Code 5257, the evidence must show that the veteran 
has had moderate subluxation or lateral instability for the 
time period in question.  

In this instance, at the veteran's February 1999 VA 
examination, the examiner commented that there was increased 
laxity on the medial collateral ligament of the left side of 
the left knee of a moderate severity.  This is finding enough 
to demonstrate that the veteran has had moderate subluxation 
for the period from July 6, 1996, to the present.  
Accordingly, his initial rating should be increased to 20 
percent.  

In this instance, the evidence does not show that the 
veteran's subluxation or lateral instability has been severe 
for the period in question.  At the veteran's October 1996 VA 
examination, the examiner commented that the veteran's knees 
were entirely within normal limits, with no swelling, 
tenderness, deformity, crepitus, or apparent dysfunction.  
Also, as noted above, the examiner from the February 1999 VA 
examination commented that the veteran's left knee laxity was 
only of a moderate severity.  As the evidence does not show 
severe subluxation or lateral instability, the veteran is not 
entitled to a higher initial rating than 20 percent for the 
period from July 6, 1996, to the present under Diagnostic 
Code 5257.  

Inasmuch as the rating criteria in Diagnostic Code 5257 do 
not include loss of range of motion, sections 4.40 and 4.45, 
with respect to pain on motion, are not applicable. See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  Thus, based on 
the above discussion, 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher initial rating under Diagnostic 
Code 5257.

Furthermore, the veteran is not entitled to a higher initial 
rating than 20 percent for the period from July 6, 1996, to 
the present when his left knee disability is considered under 
other diagnostic codes.  There has not been evidence of 
ankylosis of the left knee.  Left knee flexion has not been 
limited to 15 degrees, nor has extension been limited to 20 
degrees, and there has not been evidence of malunion of the 
tibia and fibula.  Also, since x-rays have not shown that the 
veteran has arthritis of the left knee, he is not entitled to 
a separate rating for arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256, 5260, 5261, and 5262 (1999).

Range of motion findings show that at the veteran's October 
1996 VA examination, he did not have limitation of motion.  
At his February 1999 VA examination, the veteran had 
extension of 0 degrees and flexion of 135 degrees in the 
knees bilaterally.  It is true that the examiner seemed to 
contradict himself later in the examination report, when he 
indicated that the veteran had flexion of "35" degrees 
bilaterally.  Inasmuch as the examiner specifically commented 
that the veteran's right knee did not have limitation of 
motion, the examination report showing flexion of "35" 
degrees bilaterally was presumably a typographical error.  
Even if it were to be conceded that the veteran did have 
limitation of flexion to "35" degrees, and with painful 
motion on flare-ups conceded, it is determined that the 
veteran would have no greater than the equivalent of 
limitation of flexion to 30 degrees, which would warrant a 20 
percent rating, which is the same rating the veteran would 
receive for moderate subluxation under Diagnostic Code 5257.  

**It is true that the veteran has described limitation of 
function in his left knee.  He described pain when he walked, 
ran, or jogged.  He stated that he needs to take medication 
for the daily pain he experiences in his left knee.  Also, 
the examiner at the February 1999 VA examination commented 
that with flare-ups, the veteran might have decreased range 
of motion.  However, considering that the veteran's range of 
motion was normal at his two VA examinations, the veteran's 
complaints of limitation of function of his left knee are not 
enough to show that the veteran's painful motion has been the 
equivalent of limitation of extension to 20 degrees, or in 
the alternative limitation of flexion to 15 degrees, at any 
point from July 6, 1996, to the present.  

Based on the foregoing, the veteran's initial rating for his 
residuals of a left knee injury is increased to 20 percent 
for the entire period from the grant of service connection to 
the present.  38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5257, 5260, 5261 (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is true that the veteran 
contends that his left knee disability affects his employment 
at the restaurant where he works, and has affected his 
ability to be an actor and model.  However, the medical 
evidence does not suggest that his condition markedly 
interferes with his employment.  38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's left knee disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


The propriety of the initial noncompensable rating for 
residuals of a right knee injury.  

As will be described below, following a review of all the 
evidence of record, the veteran's service-connected residuals 
of a right knee injury does not warrant assignment of a 
compensable rating for any period from the grant of service 
connection to the present.

The veteran's disability was evaluated as noncompensably 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, 
for recurrent subluxation or lateral instability.  In order 
for the veteran to obtain an initial compensable rating of 10 
percent under Diagnostic Code 5257, the evidence must show 
that he has had slight subluxation or slight lateral 
instability during the period in question.  

The examiner at the veteran's October 1996 VA examination 
commented that the veteran's knees were entirely within 
normal limits with no swelling, tenderness, deformity, 
crepitus, or apparent dysfunction.  The examiner at the 
veteran's February 1999 VA examination commented that 
anterior and posterior drawer signs were negative.  Regarding 
laxity, the examiner commented only that there was increased 
laxity on the medial collateral ligament of the left side 
when compared to the right side.  Accordingly, based on the 
evidence of the record, it is not shown that the veteran has 
any subluxation or lateral instability of the right knee in 
order for him to be assigned an initial 10 percent rating 
under Diagnostic Code 5257.  

Inasmuch as the rating criteria in Diagnostic Code 5257 do 
not include loss of range of motion, sections 4.40 and 4.45, 
with respect to pain on motion, are not applicable. See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  Thus, based on 
the above discussion, 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for an initial compensable rating when the 
veteran's disability is considered under Diagnostic Code 
5257. 

Furthermore, the veteran is not entitled to an initial 
compensable rating for the period from July 6, 1996, to the 
present when his right knee disability is considered under 
other diagnostic codes.  There has not been evidence of 
ankylosis of the right knee.  Right knee flexion has not been 
limited to 60 degrees, and right knee extension has not been 
limited to 5 degrees.  There has not been evidence of 
malunion of the tibia and fibula.  Also, since x-rays have 
not shown that the veteran has arthritis of the right knee, 
he is not entitled to a separate rating for arthritis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261, and 
5262 (1999).

Range of motion findings show that at the veteran's October 
1996 VA examination, he did not have limitation of motion of 
the right knee.  At his February 1999 VA examination, the 
veteran had extension of 0 degrees and flexion of 135 degrees 
in the knees bilaterally.  It is true that the examiner 
seemed to contradict himself later in the examination report, 
when he indicated that the veteran had flexion of 35 degrees 
bilaterally.  However, the examiner also specifically 
commented that the veteran's right knee did not have 
limitation of motion. 

It is true that the veteran has described limitation of 
function in his right knee.  He indicated that he felt pain 
from continuous sitting or when he had to lift objects.  He 
stated that he needs to take medication for the daily pain he 
experiences in his right knee.  He stated at his February 
1999 VA examination that he felt pressure on the medial 
aspect of the right knee once in a while to a "pop."  Also, 
the examiner at the February 1999 VA examination commented 
that with flare-ups, the veteran might have decreased range 
of motion.  

However, considering that the veteran's range of motion was 
normal at his two VA examinations (and would not even have 
warranted a noncompensable rating under the appropriate 
diagnostic codes), his complaints of limitation of function 
of the right knee are enough to show only that his painful 
motion is the equivalent of limitation of extension to 5 
degrees, or in the alternative limitation of flexion to 60 
degrees, either of which would warrant a noncompensable 
rating, which is the same rating that the veteran has now for 
his right knee disability. 

Based on the foregoing, the veteran's residuals of a right 
knee injury was appropriately evaluated as noncompensably 
disabling for the entire period from the grant of service 
connection to the present.  38 C.F.R. § § 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5257, 5260, 5261 (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is true that the veteran 
contends that his right knee disability affects his 
employment at the restaurant where he works, and has affected 
his ability to be an actor and model.  However, the medical 
evidence does not suggest that his condition markedly 
interferes with his employment.  38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's right knee disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial noncompensable rating assigned for the veteran's 
residuals of a right knee injury was proper and the veteran's 
claim is denied. 


The propriety of the initial noncompensable rating for a 
right tibial mass

The veteran's disability is evaluated under Diagnostic Code 
5015 for benign new growths of bone.  A note after Diagnostic 
Code 5024 instructs that the diseases under Diagnostic Codes 
5013 through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71 
(a) (1999).  

For degenerative arthritis established by x-ray findings, the 
condition is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  

When limitation of motion of the ankle is marked, then a 20 
percent rating is assigned.  When limitation of motion of the 
ankle is moderate, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (1999).  

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (1999).  

Where there is ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, then a 40 percent rating is assigned.  When there 
is ankylosis of the ankle in plantar flexion between 30 and 
40 degrees or in dorsiflexion between 0 and 10 degrees, then 
a 30 percent rating is assigned  When there is ankylosis of 
the ankle and it is in plantar flexion less than 30 degrees, 
then a 20 percent rating is assigned.. 38 C.F.R. § 4.71 (a), 
Diagnostic Code 5270 (1999)

As will be described below, the evidence shows that the 
veteran's initial noncompensable rating for his right tibial 
mass was not proper, and that it should be increased to 10 
percent disabling.  The evidence shows that for the period 
from July 6, 1996, to the present, the veteran has had the 
equivalent of moderate limitation of motion under Diagnostic 
Code 5271.

In this instance, at the veteran's February 1999 VA 
examination, his range of motion of the right ankle was 45 
degrees for plantar flexion, and 20 degrees for dorsiflexion.  
According to Plate II cited above, this is full range of 
motion.  The examiner at the February 1999 VA examination 
commented that the veteran had no evidence of limitation in 
motion or function due to his right tibial mass.  At the 
veteran's October 1996 VA examination, the examiner commented 
that the ankle joint examination was entirely within normal 
limits.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and 
§ 4.45 (pain, weakened movement, excess fatigability, and 
incoordination), the veteran indicated that his right tibial 
mass has affected his ankle, and that he has pain when he 
walks, jogs, or runs.  The examiner at the February 1999 VA 
examination stated that with flare-ups, the veteran might 
have decreased range of motion.  Accordingly, when the 
veteran's disability is considered along with the factors in 
38 C.F.R. §§ 4.40 and 4.45, his range of motion is determined 
to be the equivalent of moderate limitation of motion for the 
period from July 6, 1996, to the present. 

Based on the foregoing, the veteran's initial rating for his 
right tibial mass is increased to 10 percent for the entire 
period from the grant of service connection to the present.  
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Plate II, Diagnostic 
Codes 5015, 5271. (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Although the veteran 
contends that his right tibial mass makes it difficult for 
him to pose, stand, kneel, or sit in certain position, the 
medical evidence does not suggest that his condition markedly 
interferes with his employment.  38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's disability of the right tibial mass.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  


The propriety of the initial noncompensable rating for mild 
dermatitis of the hands and feet.  

The veteran's disability is rated under Diagnostic Codes 
7899-7806.  As will be described below, the evidence shows 
that the veteran's initial noncompensable rating for his mild 
dermatitis of the hands and feet was not proper, and should 
be increased to 10 percent disabling.

Diagnostic Code 7806 for eczema instructs that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, then a 
50 percent rating is assigned.  When there is exudation or 
itching constant, extensive lesions, or marked disfigurement, 
then a 30 percent rating is assigned.  When there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, then a 10 percent rating is 
assigned.  With slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  

As noted above, an initial rating of 10 percent can be 
assigned if there is exfoliation, exudation, or itching that 
involves an exposed surface or extensive area.  As the 
veteran's skin disability affects his hands, it involves an 
exposed surface.  The examiner at the veteran's February 1999 
skin examination noted that the veteran had mild exfoliation 
on his hands and feet.  He also noted that the veteran 
complained of itching during the time period when the small 
blisters appeared on his hands.  Accordingly, as the 
veteran's dermatitis of the hands and feet is shown to cause 
exfoliation and itching over an exposed surface, the evidence 
supports an initial rating of 10 percent for the veteran's 
mild dermatitis of the hands and feet.  

However, the evidence does not support an initial rating 
higher than 10 percent.  A rating of 30 percent can be 
assigned if there is exudation or itching constant, extensive 
lesions, or a marked disfigurement.  

Although the veteran contends that he has extensive lesions 
on his hands and feet, the evidence does not support his 
contention.  At the veteran's October 1996 VA examination, it 
was noted that the veteran had 3 slightly raised papular 
lesions which were hardly visible.  No lesions were noted 
when the veteran was seen at the VA Medical Center in May 
1997.  The examiner at the veteran's February 1999 VA 
examination commented that the veteran's dermatitis was not 
manifested by extensive lesions.  

Although the veteran contends that he has exudation from his 
dermatitis of the hands and feet, the evidence does not 
support this contention.  At his VA examination in October 
1996, there was no evidence of active inflammation or 
drainage.  No exudation was recorded when the veteran was 
seen at the VA Medical Center in May 1997.  While the veteran 
complained of clear drainage from the blisters at his 
February 1999 VA examination, no blisters were noted at the 
examination.  Also, the examiner specifically commented that 
dyshidrotic eczema (what the examiner had been diagnosed with 
when he was seen at the VA Medical Center in May 1997) was 
not analogous to exudation.  No specific exudation was noted 
at the February 1999 VA examination.  Accordingly, while the 
veteran has complaints of exudation, the medical evidence 
does not show that the veteran does have exudation.  

Although the veteran contends that he has itching that is 
constant, the evidence does not support this contention.  It 
is true that the veteran was prescribed cream for his hands 
and feet when he was seen at the VA Medical Center in May 
1997.  However, at the veteran's October 1996 VA examination, 
the examiner stated that his rash on his hands and feet was 
symptomatic except for itching.  Also, at the veteran's 
February 1999 VA examination, it was noted that the veteran 
complained of itching during the time period when the small 
blisters on his hand appeared (the blisters were not present 
at the VA examination).  It was also noted that the veteran 
did not complain of itching on his feet.  Accordingly, while 
the evidence shows that the veteran has itching, the evidence 
shows that his itching does not rise to a level that is 
constant for any period from the grant of service connection 
to the present.  

Although the veteran contends that his dermatitis is markedly 
disfiguring, the examiner at the February 1999 VA examination 
specifically commented that the disability was not markedly 
disfiguring.  At the veteran's October 1996 VA examination, 
the examiner stated that other than the 3 lesions, the 
veteran's skin was otherwise entirely within normal limits.  

Based on the foregoing, the veteran's initial rating for his 
mild dermatitis of the hands and feet is increased to 10 
percent, but no higher, for the entire period from the grant 
of service connection to the present.  38 C.F.R. § § 4.7, 
4.118, Diagnostic Code 7806 (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is true that the veteran 
contends that his dermatitis of his hands affects his 
employment at the restaurant where he works, and has 
prevented him from being hired for acting and modeling jobs.  
However, the medical evidence does not suggest that his 
condition markedly interferes with his employment.  38 C.F.R. 
§ 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's skin disability.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

The initial rating assigned for residuals of a left knee 
injury is increased to 20 percent for the period from July 6, 
1996, to the present.  

The initial noncompensable rating for residuals of a right 
knee injury was proper and is maintained.

The initial rating assigned for a right tibial mass is 
increased to 10 percent for the period from July 6, 1996, to 
the present.  

The initial rating assigned for mild dermatitis of the hands 
and feet is increased to 10 percent for the period from July 
6, 1996, to the present.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When the veteran's claim was before the Board in July 1998, 
it was remanded to verify all of the veteran's periods of 
active service, and to associate documentation of such 
service with the claims folder.  It was noted in the Board's 
remand that the veteran had verified dates of active military 
service from July 1993 to July 1996, but that there was 
evidence that he had prior active service from July 1992 to 
December 1992 that had not been verified. 

The RO did not comply with the Board's directive.  In their 
March 1999 rating decision, the RO stated that the veteran's 
additional service from July 16, 1992, to December 19, 1992, 
had been verified and that the service medical records for 
this period were on file.  It is true that service medical 
records from this period are on file.  However, the veteran's 
service from July 16, 1992, to December 19, 1992, has not yet 
been verified.  There is an internal document generated by 
the RO dated December 1996 which states that the veteran had 
duty from July 16, 1992, to December 19, 1992, but there is 
no DD-214 or official military documentation to reflect the 
fact of the veteran's service during this time period.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, before a decision is made as to whether the 
veteran's claims of entitlement to service connection for 
entitlement to service connection for hair loss on the ankles 
secondary to friction, rhino-sinusitis, and photophobia are 
well-grounded, the veteran's claims must be remanded once 
again so that the RO can verify the veteran's period of 
active duty service.  Documentation of such verified service 
should be included in the claims folder.  Regardless of 
whether or not the claim is well grounded at this point, the 
VA has an obligation to help the veteran complete his 
application for benefits. 38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Accordingly, the veteran's case is REMANDED to the RO for the 
following development:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should verify all the 
veteran's periods of active service and 
assure that proper documentation of his 
periods of service are included in the 
claims folder.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records that have not 
already been made part of the claims 
folder.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  After the development requested above 
has been completed, the RO should again 
readjudicate the appellant's claims of 
entitlement to service connection for 
hair loss on the ankles secondary to 
friction, entitlement to service 
connection for rhino-sinusitis, and 
entitlement to service connection for 
photophobia.  In the event that all 
claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







